               Case 4:18-cv-05712-YGR Document 100 Filed 03/08/19 Page 1 of 3



 1 JEAN E. WILLIAMS
   Deputy Assistant Attorney General
 2 Environment & Natural Resources Division

 3 United States Department of Justice

 4 CARTER F. THURMAN
   Trial Attorney, admitted to GA Bar
 5 U.S. Department of Justice
   Environment and Natural Resources Division
 6 Natural Resources Section

 7 601 D Street, NW
   Washington, D.C. 20044-7611
 8 Tel.: (202) 305-0444 / Fax: (202) 305-0506
   Carter.Thurman@usdoj.gov
 9 CLARE M. BORONOW, admitted to MD Bar
   999 18th Street
10
   South Terrace, Suite 370
11 Denver, CO 80202
   Tel.: (303) 844-1362 / Fax: (303) 844-1350
12 clare.boronow@usdoj.gov

13 Counsel for Defendants

14
                                     UNITED STATES DISTRICT COURT
15
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                              OAKLAND DIVISION
17

18 STATE OF CALIFORNIA, et al.,
                                                                  No. 4:18-cv-05712-YGR
19           Plaintiffs,
20                                                                (Consolidated With Case No. 4:18-cv-05984-
             v.                                                   YGR)
21 DAVID BERNHARDT, et al.,
                                                                  DEFENDANTS’ NOTICE OF LODGING OF
22                                                                THE ADMINISTRATIVE RECORD
             Defendants.
23

24

25

26

27

28
     Defendants’ Notice of Lodging of the Administrative Record
     California v. Bernhardt, No. 4:18-cv-05712-YGR                                               1
               Case 4:18-cv-05712-YGR Document 100 Filed 03/08/19 Page 2 of 3



 1           Defendants hereby give notice that they will lodge with the Court on March 8,
 2 2019 one flash drive containing the Bureau of Land Management’s (“BLM”) administrative record for

 3 the above-captioned actions. Attached to this notice are the certification of the administrative record,

 4 the index to the administrative record, and the privilege log for the administrative record. One courtesy

 5 copy of the record will be provided for chambers. Copies of the record are also being served on

 6 Plaintiffs’ and Intervenors’ counsel by overnight mail.

 7           The documents have been recorded in PDF format on the flash drive, except for certain data files
 8 that have been produced as Excel spreadsheets. The files have been consecutively Bates stamped using

 9 the prefix “WPRR_AR”. Also included on the flash drive is an index to the administrative record. The

10 document numbers in each index entry have been hyperlinked to the corresponding file for convenient

11 navigation.

12           The administrative record includes deliberative documents. Although Defendants include these
13 documents consistent with Northern District of California caselaw, their inclusion is subject to

14 Defendants’ continuing objection that deliberative documents do not properly belong in an

15 administrative record prepared under the Administrative Procedure Act absent evidence that the agency

16 acted in bad faith.

17

18           Respectfully submitted this 8th day of March, 2019.
19
                                                        JEAN E. WILLIAMS
20                                                      Deputy Assistant Attorney General
21                                                      Environment & Natural Resources Division
                                                        United States Department of Justice
22
                                                        /s/ Carter F. Thurman
23                                                      CARTER F. THURMAN
                                                        Trial Attorney, admitted to GA Bar
24                                                      U.S. Department of Justice
25                                                      Environment and Natural Resources Division
                                                        Natural Resources Section
26                                                      601 D Street, NW
                                                        Washington, D.C. 20044-7611
27                                                      Tel.: (202) 305-0444 / Fax: (202) 305-0506
                                                        Carter.Thurman@usdoj.gov
28
     Defendants’ Notice of Lodging of the Administrative Record
     California v. Bernhardt, No. 4:18-cv-05712-YGR                                             2
               Case 4:18-cv-05712-YGR Document 100 Filed 03/08/19 Page 3 of 3



 1                                                      CLARE M. BORONOW, admitted to MD Bar
                                                        999 18th Street
 2                                                      South Terrace, Suite 370
 3                                                      Denver, CO 80202
                                                        Tel.: (303) 844-1362 / Fax: (303) 844-1350
 4                                                      clare.boronow@usdoj.gov

 5                                                      Counsel for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Defendants’ Notice of Lodging of the Administrative Record
     California v. Bernhardt, No. 4:18-cv-05712-YGR                                            3
